      Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                 §
                                         §
                                         §
v.                                       §         Case No. 21-CR-00046-RDM
                                         §
                                         §
BRADY KNOWLTON,                          §
                                         §
      Defendant                          §

                      MEMORANDUM IN SUPPORT OF
                    DEFENDANT’S MOTION TO DISMISS
                     COUNT TEN OF THE INDICTMENT

TO THE HONORABLE RANDOLPH D. MOSS, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

      COMES NOW BRADY KNOWLTON, the Defendant in the above styled and

numbered cause, by and through undersigned counsel, and submits the following

memorandum in support of his Motion to Dismiss Count Ten of the Indictment.

I.    Introduction and Background

      Mr. Knowlton is charged by indictment for acts allegedly committed at the

United States Capitol Building on January 6, 2021. (Doc. No. 23). More specifically,

he is charged in Counts Five through Nine with the following misdemeanor offenses:

      Count Five: Entering and Remaining in a Restricted Building or Grounds, in
      violation of 18 U.S.C. § 1752(a)(1)

      Count Six: Disorderly and Disruptive Conduct in a Restricted Building or
      Grounds, in violation of 18 U.S.C. § 1752(a)(2)

      Count Seven: Disorderly Conduct in a Capitol Building, in violation of 40
      U.S.C. § 5104(e)(2)(D)

      Count Eight: Parading, Demonstrating, or Picketing in a Capitol Building, in
                                         1
        Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 2 of 15




        violation of 40 U.S.C. § 5104(e)(2)(G).

        Count Nine: Entering and Remaining in the Gallery of Congress, in violation
        of 40 U.S.C. § 5103(e)(2)(B).

Mr. Knowlton disputes the allegation in Count Ten for the felony offense of what the

indictment labels as “Obstruction of an Official Proceeding Aiding and Abetting, in

violation of Title 18, United States Code, Sections 1512(c)(2) and 2,” as erroneously

charged. Section 1512, in actuality, titles the offense as, “Tampering with a witness,

victim, or an informant.” This gives rise to the problem with Count Ten.

        Section 1512 falls under Chapter 73 of Title 18 which deals with “Obstruction

of Justice.” See generally 18 U.S.C. §§ 1501–1521. As the Ninth Circuit has carefully

considered and recognized, based on the plain language of the statute, an offense un-

der Section 1512(c) does not prohibit the obstruction of every governmental function;

it only prohibits the obstruction of proceedings related to the administration of justice

that take place before a tribunal. See United States v. Ermoian, 752 F.3d 1165, 1171

(9th Cir. 2013). Stated differently, Section 1512(c), by its plain language, does not

criminalize the obstruction of legislative action by Congress. Any alleged obstruction

of the certification of an electoral college vote is simply outside of the reach of Section

1512.

        Count Ten of the indictment is flawed because it fails to specify what “proceed-

ing before Congress” Mr. Knowlton allegedly obstructed and, more importantly,

whether it relates to the administration of justice. Indeed, courts have limited the

reach of Section 1512 by holding that obstructive conduct is proscribed insofar as it


                                            2
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 3 of 15




affects a proceeding that is judicial in nature. See Arthur Anderson, LLP v. United

States, 544 U.S. 696, 708, 125 S. Ct. 2129, 161 L. Ed. 2d 1008 (2005); United States v.

Burge, 711 F.3d 803, 809 (7th Cir. 2013). This proposition has never been successfully

challenged in any federal court. And, in fact, the history of this legislation reinforces

the unbroken line of cases that establish the violation applies only to proceedings that

are judicial in nature. Even more, this legislation was inspired, in part, to address

the coverup of crimes relating to Enron. The Senate Judiciary Committee Report on

Section 1512(c)(2) affirms its applicability to acts undertaken to obstruct a congres-

sional committee investigating potential federal crimes. S. Rep. No. 107-146, at 2; 4;

6-7 (2002).

      The indictment fails to allege what type of proceeding Mr. Knowlton allegedly

obstructed. It is an essential element of the charged offense and necessary for the

indictment to provide Mr. Knowlton and this Court with notice of exactly what “pro-

ceeding before Congress” Mr. Knowlton allegedly obstructed. Accordingly, the failure

to allege what kind of proceeding Mr. Knowlton allegedly obstructed renders the in-

dictment insufficient and this Court must therefore dismiss.

II.   The Indictment is Insufficient Because it Fails to Specify the “Pro-
      ceeding Before Congress” that Mr. Knowlton Allegedly Obstructed

      The legal standards applicable to determining the sufficiency of an indictment

are fully set out in United States v. Hillie, 227 F.Supp.3d 57 (D.D.C. 2017). As Judge

Jackson recognized, the sufficiency of an indictment implicates “at least two core con-

stitutional protections”: (1) the Sixth Amendment’s right of an individual accused of


                                           3
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 4 of 15




a crime “to be informed of the nature and cause of the accusation” and, (2) the Fifth

Amendment’s guarantee that a criminal defendant may only be prosecuted for of-

fenses, the elements of which have been considered and found to exist by a grand jury

such that the defendant may not be subject to multiple prosecutions for the same

offense. Id. at 69–70 (citations omitted). Federal Rule of Criminal Procedure 7(c)(1)

secures these constitutional rights by requiring that an indictment contain a “plain,

concise, and definite written statement of the essential facts constituting the offense

charged....” FED. R. CRIM. P. 7(c)(1).

      The Supreme Court decision in Russell v. United States, 369 U.S. 749, 82 S. Ct.

1038, 8 L. Ed. 2d 240 (1962), is instructive here, as well. In Russell, the Court held

that an indictment charging a defendant with refusing to answer questions before a

congressional subcommittee was insufficient and affirmed its dismissal because the

indictment failed to allege the subject of the congressional committee’s inquiry, an

essential element of the offense. Id. at 754–55, 771–72. As the Court noted, “Where

guilt depends so crucially upon such a specific identification of fact, our cases have

uniformly held that an indictment must do more than simply repeat the language of

the criminal statute.” Id. at 764. The Court noted that, for the specific charged offense

in that case, a violation of 2 U.S.C. § 192 involving the refusal to answer questions

before Congress, “the very core of criminality under [that statute] is pertinency to the

subject under inquiry of the questions which the defendant refused to answer.” Id. at

764. Hence, the indictment’s failure to identify the subject under inquiry was “thus



                                           4
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 5 of 15




the violation of the basic principle ‘that the accused must be apprised by the indict-

ment, with reasonable certainty, of the nature of the accusation against him, * * *.’”

Id. at 766 (quoting United States v. Simmons, 96 U.S. 360, 362, 24 L. Ed. 819 (1877)).

Furthermore, the Court held that amending the indictment to add that critical infor-

mation would not suffice as it would fail to satisfy the Fifth Amendment requirement

that the grand jury consider and find all elements of the charged offense. See id. at

771 (citing Stirone v. United States, 361 U.S. 212, 217, 80 S. Ct. 270, 273, 4 L. Ed. 2d

252 (1960)).

      As it relates to 18 U.S.C. § 1512(c) — the statute that Mr. Knowlton allegedly

violated as set out in Count Ten — the court in United States v. McGarrity, 669 F.3d

1218 (11th Cir. 2012), held that an indictment for obstruction under that section is

likewise insufficient when it fails to specify what “official proceeding” was allegedly

obstructed. Id. at 123–40. In that case, the defendants were charged by indictment

with obstructing an official proceeding in violation of 18 U.S.C. § 1512(c). Id. at 1239.

The indictment, however, did not specify what that official proceeding was. Id. The

court noted this was insufficient to “apprise [] the defendant[s] of what [charges they]

must be prepared to meet” as the only notice given was that the defendants “ob-

structed an unknown official proceeding at some time in some place by some action.”

Id. (quoting Russell, 369 U.S. at 763).

      Count Ten of the indictment against Mr. Knowlton suffers from the same prob-

lem present in Russell and McGarrity, merely repeating the language of the criminal



                                           5
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 6 of 15




statute allegedly violated, in this case Section 1512(c)(2), and, like in McGarrity, fail-

ing to specify what “official proceeding,” or more specifically, what “proceeding before

Congress” was allegedly obstructed. Such information is necessary here because, like

in Russell, “the very core of the criminality” that the statute proscribes depends on “a

specific identification of fact” namely, what the “proceeding” was that Mr. Knowlton

allegedly obstructed. Russell, 369 U.S. at 764. In sum, without identifying what “of-

ficial proceeding” was allegedly obstructed, no criminal charge, in violation of Section

1512(c)(2), can be sustained. Section 1512(c)(2) simply does not proscribe the obstruc-

tion of any and every proceeding before Congress.

III.   Specifying the “Proceeding Before Congress” that Mr. Knowlton Al-
       legedly Obstructed is an Essential Element Because the Statute Only
       Criminalizes Obstruction of Proceedings Related to the Administra-
       tion of Justice

       Ermoian v. United States was one of the first appellate decisions to consider

the meaning of “official proceeding” as that term is used in Section 1512(c) and de-

fined in Section 1515. See Ermoian, 752 F.3d at 1168 (“Our circuit has never before

addressed the meaning of the term ‘official proceeding’ as used in the obstruction of

justice statute at 18 U.S.C. § 1512.”). Although that case considered whether a crim-

inal investigation by the FBI was considered an “official proceeding” for purposes of

the statute, the court noted, “[a]s used in the statute, the definition of the phrase

‘official proceeding’ depends heavily on the meaning of the word ‘proceeding’” and

further noted, “[t]hat word is used — somewhat circularly — in each of the definitions

for an ‘official proceeding’ and is key to the phrase’s meaning.” Id. at 1169.


                                            6
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 7 of 15




      Reviewing the plain language of Section 1515, the court explained that

“[s]everal aspects of the definition for ‘official proceeding’ suggest that the legal —

rather than the lay — understanding of the term ‘proceeding’ is implicated in the

statute.” Id. at 1170. As the court pointed out, “the descriptor ‘official’ indicates a

sense of formality normally associated with legal proceedings,” and not “a mere ‘ac-

tion or series of actions.’” Id. (citing “Proceeding,” Oxford English Dictionary, availa-

ble at http://www.oed.com). “Moreover, when used to define ‘official proceeding,’” the

court pointed to the fact that “the word ‘proceeding’ is surrounded with other words

that contemplate a legal usage of the term, including ‘judge or court,’ ‘Federal grand

jury,’ ‘Congress,’ and ‘Federal Government agency.’” Id.

      The court then turned to the broader statutory context, looking at Section 1515

as a whole, noting that “[t]he use of the preposition ‘before’ suggests an appearance

in front of the agency sitting as a tribunal.” Id. at 1171 (emphasis added). The court

further looked to another circuit’s interpretation of the phrase “official proceeding”

and noted, “[a]s the Fifth Circuit explained when addressing this same definition,

‘use[ of] the preposition ‘before’ in connection with the term ‘Federal Government

agency’ ... implies that an ‘official proceeding’ involves some formal convocation of the

agency in which parties are directed to appear.” Id. (quoting United States v. Ramos,

537 F.3d 439, 462–63 (5th Cir. 2008)). Additionally, the court pointed out, “The use

of the terms ‘attendance’, ‘testimony’, ‘production’, and ‘summon[]’ when describing

an official proceeding strongly implies that some formal hearing before a tribunal is

contemplated.” Id. at 1172. In conclusion, the court considered “the plain meaning of

                                           7
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 8 of 15




the term ‘proceeding,’ its use in the grammatical context of the ‘official proceeding’

definition, and the broader statutory context” to hold that a criminal investigation is

not an “official proceeding” under Section 1512(c). Id.

      The interpretation, reasoning, and logic applied by the court there equally ap-

plies here. Looking at Section 1512 as a whole, it is obvious that the statute solely

prohibits conduct that affects the administration of justice. See 18 U.S.C. § 1512. The

statute repeatedly references “proceedings” in the context of investigations and legal

proceedings related to a criminal investigation. Id. As pointed out supra, even the

title of the offense relates to “Tampering with a witness, victim, or an informant.” Id.;

see I.N.S. v. Nat’l Ctr. for Immigrants’ Rts., Inc., 502 U.S. 183, 189, 112 S. Ct. 551,

556, 116 L. Ed. 2d 546 (1991) (“the title of a statute or section can aid in resolving an

ambiguity in the legislation’s text.”). There is little doubt, based on the language of

the statute, that the “official proceeding” — and more specifically, the “proceeding

before Congress” — that was allegedly obstructed by Mr. Knowlton must relate to the

administration of justice.

      This is consistent with the caselaw that has clarified the meaning of the stat-

utory language at issue here. See e.g. Arthur Andersen LLP, 544 U.S. at 708 (inter-

preting Section 1512(c) as requiring that the defendant have “knowledge that his ac-

tions are likely to affect [a] judicial proceeding” in order to have the “requisite intent

to obstruct”); Burge, 711 F.3d at 809 (considering application of Section 1512 and

noting “[o]bstruction of justice occurs when a defendant acts to impede the types of

proceedings that take place before judges or grand juries”); United States v. Sampson,

                                            8
       Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 9 of 15




898 F.3d 287, 300 (2d Cir. 2018) (noting Section 1512 “broadly criminalizes various

forms of witness tampering”); United States v. Young, 916 F.3d 368, 386 (4th Cir.),

cert. denied, 140 S. Ct. 113, 205 L. Ed. 2d 33 (2019). It is even consistent with the

Department of Justice’s own interpretation as reflected in their Criminal Resource

Manual discussing the application of Section 1512:

      Section 1512 of Title 18 constitutes a broad prohibition against tamper-
      ing with a witness, victim or informant. It proscribes conduct intended
      to illegitimately affect the presentation of evidence in Federal proceedings
      or the communication of information to Federal law enforcement officers.

CRIMINAL RESOURCE MANUAL, CRM 1729, Department of Justice (available at

https://www.justice.gov/archives/jm/criminal-resource-manual-1729-protection-gov-

ernment-processes-tampering-victims-witnesses-or) (emphasis added).

      The surrounding statutory provisions in Chapter 73 support this interpreta-

tion. See NASDAQ Stock Mkt., LLC v. Sec. & Exch. Comm’n, 961 F.3d 421, 426 (D.C.

Cir. 2020) (quoting Util. Air Regulatory Grp. v. E.P.A., 573 U.S. 302, 321, 134 S. Ct.

2427, 189 L. Ed. 2d 372 (2014)) (“A statutory provision that may seem ambiguous in

isolation is often clarified by the remainder of the statutory scheme[,] because only

one of the permissible meanings produces a substantive effect that is compatible with

the rest of the law.”). Each one of the statutes contained therein proscribe obstructive

conduct for very specific subjects and settings related to the administration of justice.

For instance, Section 1510 deals with obstruction of criminal investigations. 18

U.S.C. § 1510. Sections 1516 through 1518 criminalizes obstruction of specific types

of other investigations. See 18 U.S.C. §§ 1516 (obstruction of a federal audit); 1517


                                           9
      Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 10 of 15




(obstruction of examination of financial institution); 1518 (obstruction of investiga-

tions of health care offenses). Section 1519 prohibits the destruction, alteration, or

falsification of records during a federal investigation. 18 U.S.C. § 1519.

      Indeed, other provision in Chapter 73 explicitly relate to the administration of

justice. See 18 U.S.C. §§ 1503, 1504 (influencing or injuring a juror); 1513 (retaliating

against a witness, victim, or informant); 1521 (retaliating against a federal judge or

law enforcement officer by false claim or slander of title). There is even a statute to

prohibit “picketing or parading” near the residence of a judge, juror, witness, or court

officer “with the intent of interfering with, obstruction, or impeding the administra-

tion of justice.” 18 U.S.C. § 1507 (emphasis added). As all these laws are related to

the obstruction of the administration of justice and serve to protect participants in

the administration of justice, it follows that, in order to violate Section 1512(c), there

must be some allegation that the “official proceeding” obstructed related to the ad-

ministration of justice.

      Finally, although not required due to the plain meaning of the statute, this

Court can also take comfort by looking at the legislative intent behind Section 1512(c)

to know what was meant by “official proceeding” as used in that statute. See Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568, 125 S. Ct. 2611, 2626, 162

L. Ed. 2d 502 (2005) (“Extrinsic materials have a role in statutory interpretation only

to the extent they shed a reliable light on the enacting Legislature’s understanding

of otherwise ambiguous terms.”). Section 1512(c) was passed as part of the Sarbanes-



                                           10
      Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 11 of 15




Oxley Act of 2002, “An Act to protect investors by improving the accuracy and relia-

bility of corporate disclosures made pursuant to securities laws, and for other pur-

poses.” SARBANES–OXLEY ACT OF 2002, Pub. L. No. 107-204, 116 Stat. 745. The Senate

Judiciary Committee report described the Act’s purpose as “provid[ing] for criminal

prosecution and enhanced penalties of persons who defraud investors in publicly

traded securities or alter or destroy evidence in certain Federal investigations.” S.

REP. NO. 107-146, at 2 (2002) (emphasis added). As for the use of the term “official

proceeding” in Section 1512(c), because the legislation was due in part to the collapse

of Enron, the Committee Report noted that much of Enron’s document destruction

was “undertaken in anticipation of a SEC subpoena to Andersen for its auditing and

consulting work related to Enron.” Id. at 4. Congress was adamant that “[w]hen a

person destroys evidence with the intent of obstructing any type of investigation and

the matter is within the jurisdiction of a federal agency, overly technical legal dis-

tinctions should neither hinder nor prevent prosecution and punishment.” Id. at 6–7.

In short, when considering the Act’s preamble and the legislative history, it is clear

that Section 1512(c) was aimed at preventing corporations from destroying records

relevant to federal securities investigations and was not intended to apply in all cir-

cumstances where a government function may have been impeded.

      Because Section 1512(c) only applies to an “official proceeding” related to the

administration of justice — as opposed to a general governmental function — and

proscribes only that conduct that corruptly interferes or impedes that administration



                                          11
        Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 12 of 15




of justice, it is a necessary for the indictment to set out the specific “official proceed-

ing” that Mr. Knowlton allegedly obstructed and reflect whether it was a proceeding

related to the administration of justice. This is necessary to inform this Court, and

more importantly, Mr. Knowlton “with reasonable certainty, of the nature of the ac-

cusation against him” and to ensure that it falls within the conduct proscribed by the

statute. See Russell, 369 U.S at 766.

        Because Count Ten fails to specify the “official proceeding” and, more specifi-

cally, the “proceeding before Congress” Mr. Knowlton allegedly obstructed, this count

of the indictment is constitutionally insufficient and this Court must therefore dis-

miss.

IV.     If this Court Finds that the Indictment Sufficiently Notifies Mr.
        Knowlton that the Proceeding Before Congress that he Allegedly Ob-
        structed was the Certification of the Electoral College Vote, the In-
        dictment Still Fails to State an Offense and Must Be Dismissed

        When considering the sufficiency of the charge in an indictment, a court “’is

limited to reviewing the face of the indictment and, more specifically, the language

used to charge the crimes.’” Hillie 227 F.Supp.3d at 107 (quoting United States v.

Sunia, 643 F.Supp.2d 51, 60 (D.D.C. 2009) (emphasis in original)). As set out supra,

when considering just the face of the indictment and the language used in Count Ten,

that count of the indictment is insufficient and must be dismissed on that basis alone.

        Of course, Mr. Knowlton acknowledges that, although not stated in the indict-

ment, this Court and the parties are well aware that the “proceeding before Congress”

that Mr. Knowlton allegedly obstructed was the certification of the electoral college


                                            12
      Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 13 of 15




vote for the 2020 Presidential Election. See Doc. No. 1 filed 4/21/21 (complaint). Mr.

Knowlton submits, in the alternative, if this Court were to hold that the present in-

dictment sufficiently notifies him of the nature of the charges against him in compli-

ance with the constitutional protections afforded him under the Fifth and Sixth

Amendments, as well as Rule 7(c)(1) of the Federal Rules of Criminal Procedure, the

indictment is still insufficient as it fails to state an offense. More specifically, as set

out supra, 18 U.S.C. § 1512(c)(2) only prohibits the corrupt obstruction of proceedings

before Congress related to the administration of justice such as a congressional com-

mittee investigating a violation of the law where witnesses are subpoenaed to appear

and give testimony or to provide relevant evidence. It does not prohibit the obstruc-

tion of a proceeding before Congress like the certification of the electoral college vote,

a proceeding wholly unrelated to the administration of justice. If the allegation is that

Mr. Knowlton obstructed the certification of the electoral college vote, that would not

be a crime under 18 U.S.C. § 1512(c).

       This is undoubtedly a case of the Government overcharging a person for con-

duct that is more specifically proscribed elsewhere. 18 U.S.C. § 1752(a)(2), which Mr.

Knowlton is charged with violating in Count Six of the indictment, prohibits a person

from “knowingly, and with intent to impede or disrupt the orderly conduct of Govern-

ment business or official functions, engages in disorderly or disruptive conduct in, or

within such proximity to, any restricted building or grounds when, or so that, such

conduct, in fact, impedes or disrupts the orderly conduct of Government business or

official functions.” Additionally, 40 U.S.C. § 5104(e)(2)(D), which Mr. Knowlton is

                                            13
      Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 14 of 15




charged with violating in Counts Seven, prohibits violent entry and disorderly con-

duct on Capitol Grounds or within the Capitol Building. These statutes adequately

prohibit the conduct that Mr. Knowlton allegedly engaged in.

      No court has ever interpreted an “official proceeding” as that term is used in

Section 1512(c) to apply to a legislative function such as the certification of the elec-

toral college vote. The Government is asking this Court to go well beyond the plain

meaning of the term “proceeding,” its use in the grammatical context of the “official

proceeding” definition, the broader statutory context, and the legislative history to

allow this prosecution to go forward. Mr. Knowlton is confident this Court will follow

the law and the plain language of the statute to limit the Government’s overreach

and find that Count Ten should be dismissed.

      WHEREFORE, PREMISES CONSIDERED, Mr. Knowlton respectfully re-

quests this Honorable Court dismiss Count Ten of the Indictment against him.

Date: June 18, 2021                      Respectfully Submitted,

                                         RONALD SULLIVAN LAW, PLLC

                                         by: /s/ Ronald S. Sullivan, Jr.
                                         RONALD S. SULLIVAN JR.
                                         D.C.D.C. Bar ID 451518
                                         rsullivan@ronaldsullivanlaw.com

                                         1300 I Street NW
                                         Suite 400 E
                                         Washington, DC 2005
                                         Telephone: (202) 935-4347
                                         Fax: (617) 496-2277

                                         MAYR LAW, P.C.


                                           14
     Case 1:21-cr-00046-RDM Document 39-1 Filed 06/18/21 Page 15 of 15




                                       by: /s/ T. Brent Mayr
                                       T. BRENT MAYR
                                       Texas State Bar Number 24037052
                                       D.C.D.C. Bar ID TX0206
                                       bmayr@mayr-law.com

                                       5300 Memorial Dr., Suite 750
                                       Houston, TX 77007
                                       Telephone: 713-808-9613
                                       Fax: 713-808-9613

                                       WAGNER PLLC

                                       by: /s/ Camille Wagner
                                       CAMILLE WAGNER
                                       DC Bar No. 1695930
                                       law@myattorneywagner.com

                                       1629 K Street NW, Suite 300
                                       Washington, DC 20006
                                       (202) 630-8812

                                       ATTORNEYS FOR THE DEFENDANT,
                                       BRADY KNOWLTON



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government, Elizabeth Kelley, on June 18, 2021, via CM/ECF and email.

                                       /s/ T. Brent Mayr
                                       T. BRENT MAYR




                                          15
